
	

116 S2307 IS: World Language Advancement and Readiness Act of 2019
U.S. Senate
2019-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2307
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2019
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize the Secretary of Defense to make grants to support the study of world languages in
			 elementary schools and secondary schools.
	
	
		1.Short title
 This Act may be cited as the World Language Advancement and Readiness Act of 2019.
 2.FindingsCongress finds the following: (1)The national security of the United States continues to depend on language readiness, in particular among the 17 agencies of the intelligence community.
 (2)The levels of language proficiency required for national security necessitate long sequences of language training for personnel in the intelligence community and the Department of Defense.
 (3)The future national security and economic well-being of the United States will depend substantially on the ability of its citizens to communicate and compete by knowing the languages and cultures of other countries.
 (4)The Federal Government has an interest in ensuring that the employees of its departments and agencies with national security responsibilities are prepared to meet the challenges of this changing international environment.
 (5)The Federal Government also has an interest in taking actions to alleviate the problem of American students being inadequately prepared to meet the challenges posed by increasing global interaction among nations.
 (6)American elementary schools, secondary schools, colleges, and universities must place a new emphasis on improving the teaching of world languages, area studies, counterproliferation studies, and other international fields to help meet those challenges.
 (7)The United States needs more people to speak languages other than English in order to provide social and legal services for a changing population.
 (8)The study of a second language has been linked to improved learning outcomes in other subjects, enhanced cognitive ability, and the development of empathy and effective interpretive skills. The use of a second language has been linked to a delay in certain manifestations of aging.
 (9)The United States lags behind most nations of the world, including European nations and China, in the percentage of its citizens who have some knowledge of a second language.
 (10)Native American languages are distinct in political status and history and should therefore receive targeted support to ensure their retention in alignment with the Native American Languages Act (25 U.S.C. 2901 et seq.).
			3.World language advancement and readiness grants
 (a)Program authorityThe Secretary of Defense, in consultation with the Director of National Intelligence and the Secretary of Education, shall carry out a program under which the Secretary of Defense makes grants, on a competitive basis, to State educational agencies and local educational agencies to pay the Federal share of the cost of innovative model programs providing for the establishment, improvement, or expansion of world language study for elementary school and secondary school students.
 (b)DurationEach grant under this Act shall be awarded for a period of 3 years. (c)Requirements for State and local educational agencies (1)Grants to State educational agenciesIn awarding a grant under subsection (a) to a State educational agency, the Secretary of Defense shall support programs that promote systemic approaches to improving world language learning in the State.
 (2)Grants to local educational agenciesIn awarding a grant under subsection (a) to a local educational agency, the Secretary of Defense shall support programs that—
 (A)show the promise of being continued beyond the grant period; (B)demonstrate approaches that can be disseminated to and duplicated in other local educational agencies; and
 (C)may include a professional development component. (d)Federal share (1)In generalExcept as provided in paragraph (2), the Federal share under this Act for each fiscal year shall be 50 percent.
 (2)ExceptionThe Secretary of Defense may determine the Federal share under this Act for any local educational agency that the Secretary determines does not have adequate resources to pay the non-Federal share.
				(e)Allocation of funds
 (1)Expansion of world languages in elementary schoolsNot less than 75 percent of the funds made available to carry out this Act for a fiscal year shall be used for the expansion of world language learning in elementary schools.
 (2)Critical languagesNot less than 75 percent of the funds made available to carry out this Act for a fiscal year shall be used to support instruction in world languages determined by the Secretary of Defense to be critical to the national security interests of the United States.
 (3)ReservationThe Secretary of Defense may reserve not more than 5 percent of funds made available to carry out this Act for a fiscal year to evaluate the efficacy of programs that receive grants under subsection (a).
				(f)Applications
 (1)In generalTo be considered for a grant under subsection (a), a State educational agency or local educational agency shall submit an application to the Secretary of Defense at such time, in such manner, and containing such information and assurances as the Secretary may require.
 (2)Special considerationThe Secretary of Defense shall give special consideration to applications describing programs that— (A)include intensive summer world language programs for professional development of world language teachers;
 (B)link nonnative English speakers in the community with the schools in order to promote two-way language learning;
 (C)promote the sequential study of a world language for students, beginning in elementary schools; (D)make effective use of technology, such as computer-assisted instruction, language laboratories, or distance learning, to promote world language study;
 (E)promote innovative activities, such as dual language immersion, partial world language immersion, or content-based instruction; and
 (F)are carried out through a consortium comprised of the agency receiving the grant, an elementary school or secondary school, and an institution of higher education (as that term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).
 4.DefinitionsIn this Act: (1)ESEA termsThe terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)World languageThe term world language means— (A)any natural language other than English, including—
 (i)languages determined by the Secretary of Defense to be critical to the national security interests of the United States;
 (ii)classical languages; (iii)American sign language; and
 (iv)Native American languages; and (B)any language described in subparagraph (A) that is taught in combination with English as part of a dual language or immersion learning program.
				
